
	
		II
		111th CONGRESS
		1st Session
		S. 2512
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  manufacturing equipment.
	
	
		1.Certain manufacturing
			 equipment
			(a)In
			 generalHeading 9902.84.85 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 manufacturing equipment) is amended—
				(1)by amending the article description to read
			 as follows: Extruders to be used in production of radial tires designed
			 for off-the-highway use with a rim measuring 63.5 cm or more in diameter (such
			 tires provided for in subheading 4011.20.10, 4011.61.00, 4011.63.00,
			 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), numerically controlled, or
			 parts thereof (provided for in subheading 8477.20.00 or 8477.90.85);
			 and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
